The application was made on the ground that at the time of his appearance for arraignment before the Magistrate, the defendant refused the court’s offer to assign counsel and he was refused an adjournment to obtain counsel of his own choice. Under the circumstances here, whether or not defendant was represented by counsel at the preliminary hearing before the Magistrate, becomes immaterial since he was later represented by counsel *539on the trial (Canizio v. New York, 227 U. S. 82; People v. Langford, 156 N. Y. S. 2d 751, affd. 4 A D 2d 919). Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.